         Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
         v.                                     *    CRIMINAL NO. GLR-20-267
                                                *
 RONALD ALEXANDER,                              *
                                                *
                Defendant                       *
                                                *
                                             *******

                      GOVERNMENT’S RESPONSE TO
          DEFENDANT’S REQUEST FOR REVIEW OF DETENTION ORDER
                                           Introduction

        On August 19, 2020, Ronald Alexander had a detention hearing, during which, the

Honorable Judge A. David Copperthite ruled that he must be detained pending trial in this case.

ECF 20. Ronald Alexander was previously convicted in this Court for conspiracy to distribute

heroin, for which he received a 240 month sentence. United States v. Ronald Alexander, SAG-00-

242, ECF 13. Alexander now argues for release, and further argues that he should be released

temporarily under 18 U.S.C. § 3142(i).

        This Court has been consistent in denying release to defendants facing allegation of serious

conduct whose release poses an unacceptable risk of flight or danger to the community.1 And

while the Chesapeake Detention Facility (CDF) has had cases of COVID-19 in the past, the

government is not aware of any active cases, nor any positive inmate tests in more than a month’s

time.

        Alexander’s release would pose an unacceptable risk of nonappearance and an

unacceptable risk of danger to the community.



1 A list of decisions is included in Appendix A of this response.
           Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 2 of 13



                    The Detention Hearing and Judge Copperthite’s Rulinh

        On August 19, 2020, Judge Copperthite held that Ronald Alexander must be detained. In

addition to finding that Alexander could not overcome the presumptions that his release pending

trial posed a danger to the community and a risk of nonappearance, Judge Copperthite further

found that, even absent any presumption, clear and convincing evidence existed that no

combination of conditions existed that could assure the safety of the community. Id. Judge

Copperthite’s decision was influenced by his findings concerning the strong weight of the evidence

against the defendant, that the defendant is subject to a lengthy period of incarceration if convicted,

and that the defendant has a significant prior criminal conviction history. Id.

                                              Argument

        Ronald Alexander has a serious criminal conviction history that includes a 240 month

sentence rendered by this Court for conspiring to distribute heroin. He is now charged with

conspiring to distribute heroin and fentanyl, and the evidence against him is very strong. He is a

serious risk of flight, for among other reasons, that he is facing a very length prison sentence. And

he poses an unacceptable risk of danger to the community: he has been convicted of, and now has

been caught again, selling deadly drugs.

      I.        Legal Standards.

        The factors a court must consider when determining whether to release a defendant pending

are: “(1) the nature and circumstances of the offense charged, including whether the offense is a

crime of violence . . . or involves a . . . a controlled substance [or] firearm; (2) the weight of the

evidence against the person; (3) the history and characteristics of the person . . . ; and (4) the nature

and seriousness of the danger to any person or the community that would be posed by the person’s

release.” 18 U.S.C. § 3142(g). Because of the defendant’s previous convictions and the nature of



                                                   2
         Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 3 of 13



the charges against the defendant, the Government also is entitled to a presumption, under two

separate provisions, that no combination of release conditions will assure the safety of the

community and the defendant’s appearance in court. See 18 U.S.C. §§ 3142(e)(2), (e)(3).

       The Bail Reform Act permits the “temporary release” of a person in pretrial custody “to

the extent that the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). The Defendant bears the

burden of showing that temporary release is “necessary” under this section. See United States v.

Dupree, 833 F. Supp. 2d 241 (E.D.N.Y. 2011); United States v. Stephens, No. 15-cr-95, 2020 WL

1295155, at *2 (S.D.N.Y. Mar. 19, 2020). In the context of COVID-19, the Fourth Circuit

explained that 18 U.S.C. § 3142(i) requires considering “the severity of the risk that the COVID-

19 virus poses to the Defendant, given his existing medical conditions and the current COVID-19

situation at the facility where he is being held, and whether that risk, balanced against the other

Bail Reform factors, rises to the level of a ‘compelling reason’ for temporary release.” United

States v. Creek, CCB-19-36, App. No. 20-4251, ECF 18 at *1 (4th Cir. Apr. 15, 2020).

       II. Offense Conduct and Arrest.

       On May 1, 2020, the Drug Enforcement Administration (DEA) obtained authorization to

intercept transmissions made by one of Ronald Alexander’s phones. Soon thereafter, DEA learned

that Alexander operated a drug shop that sold narcotics, including heroin and fentanyl, in the area

of Spaulding and Palmer Avenues in Baltimore City. DEA also obtained permission to intercept

transmissions from another of Alexander’s phones. Alexander was intercepted speaking with

street-level distributors, whom he supplied with drugs. And Alexander was intercepted speaking

with his own supplier, Thomas Crosby, whose phone was also intercepted, and who was charged

in the same Indictment.



                                                3
         Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 4 of 13



       Alexander’s phone calls with his supplier, Crosby, were brief, and they often spoke in code,

but it was clear from context and content that the calls were about Alexander purchasing drugs

from Crosby. From May till August, Alexander would purchase drugs from Crosby every 7 to 14

days. On the phone, Crosby and Alexander would agree to meet at a BP gas station located at the

intersection of Druid Park Avenue and Liberty Heights in Baltimore City so that Alexander could

buy drugs from Crosby. Alexander’s phone and van were tracked. And several of these meetings

were observed by law enforcement. For example, on the afternoon of June 22, Alexander and

Crosby exchanged messages to meet later that night. At around 9:13pm, the pair spoke on the

phone, and agreed to meet “at the same old place”. At around 9:42 pm, investigators saw

Alexander leave his residence at 1203 North Augusta Avenue in Baltimore City, get into his van

and drive to the BP gas station. Alexander parked at a gas pump, but did not get any gas. Later

obtained security camera footage showed that Crosby got out of his car, walked to Alexander’s

van, and got into his Alexander’s van, sitting in the passenger’s seat. Approximately three minutes

later, Alexander drove his van up next to Crosby’s car, dropped Crosby off, and then left. Crosby

left thereafter. Tracking data obtained from Alexander’s car and cellphone showed that Alexander

then proceeded to an area near and including 15 N. Culver Street, where he remained for the night.

15 North Culver Street is a residence at which Alexander stayed from time to time, and where he

stashed drugs.

       The next morning, on June 23, investigators saw Alexander, wearing a Safe Streets shirt,

walk out of the residence at 15 North Culver Street and stand on the porch, holding a plastic bag

containing a powdery substance that they identified as probable narcotics.




                                                4
         Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 5 of 13




       During the investigation, on August 5, 2020, a Baltimore Police Officer conducted a traffic

stop of Ronald Alexander, after Alexander rolled through a stop sign. During the encounter,

Alexander used his affiliation with Safe Streets and the Mayor’s Office to try to deter any further

police investigation, telling the officer that he worked for Safe Streets. Alexander called an

associate afterwards, and the call, as intercepted, proceeded in part as follows:

ALEXANDER:             Yeah. Police hopped on me. Told me to get off the phone. You know they
                       scared, you know they scared of the Mayor Office, I said man I work
                       for Safe Streets from the Mayor Office. I was just coming from one of
                       my participant house, in need with this, it was in need of food due to the
                       pandemic. He say oh, ok ok.




                                                 5
            Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 6 of 13



           On August 9, following an intercepted phone call between Alexander and Crosby,

investigators saw the pair meet at the gas station. This meeting proceeded in the same matter that

previous meetings had: Crosby entered Alexander’s vehicle, they had a brief conversation, Crosby

placed an item in the center console, and then Crosby exited. However, immediately following

this meeting, investigators conducted a traffic stop of Alexander’s vehicle as he drove away. Once

again, during this vehicle stop, Alexander relied on his employment with Safe Streets to hide his

criminal conduct. Alexander informed law enforcement that he worked for Safe Streets and

provided law enforcement with a letter from the Baltimore Mayor’s Office. During a search of

the vehicle, investigators recovered a baggie filled with about 100 grams of an off-white powder

of suspected heroin/fentanyl.2 When asked what was inside the bag, Alexander stated that it

contained drugs that he had taken from a member of the community as part of his role with Safe

Streets.

           Alexander was permitted to leave without being arrested. After the traffic stop, Alexander

immediately called Crosby. The pair then met again at the same gas station. After this meeting,

Crosby disposed of his cell phone.

           On August 14, 2020, investigators executed a series of search and arrest warrants at various

locations related to the investigation, including Alexander’s residence, 1203 North Augusta

Avenue, Baltimore City and another residence at which Alexander stayed, 15 N. Culver Street,

Baltimore City. Ronald Alexander was located at 1203 North Augusta, as were: a digital scale; a

vacuum sealer and seal bags; a Hi-point model 09 9mm Luger firearm; white powder of suspected

cutting agent, weighing about 75 grams, located in a screw-shut container; more white powder of

suspected cutting agent, located in a screw-shut container, and labeled Quinine HCI



2 The lab results for this seizure are outstanding.
                                                    6
           Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 7 of 13



C20H24N202HCI (a known cutting compound); and Safe Streets apparel. Located at 15 N. Culver

Street was over 80 grams of heroin and fentanyl mixture; over 100 grams of powdered caffeine;

and a digital scale.

     II.        There is a Presumption that Ronald Alexander be Detained, and an Analysis
                of the § 3142 Factors Weigh Heavily in Favor of Detention.

        Following a previous conviction for conspiring to distribute heroin for which he received

a 240 month sentence, Ronald Alexander has been charged with conspiracy to distribute heroin

and fentanyl in violation of 21 U.S.C. § 846. Accordingly, the Bail Reform Act provides that there

is a presumption in favor of detention both because of the danger Alexander’s release would pose

to the community and his risk of flight. Additionally, even if there were not a presumption in

place, each of the § 3142 factors weigh in favor of the defendant’s detention.

                A.     The Nature and Circumstances of the Offense

        After serving a lengthy prison sentence for selling heroin, and following two other, prior

drug convictions, Alexander was running a drug shop in Baltimore City, supplying heroin and

fentanyl to street level distributors. The defense motion makes much of the notion that Alexander

is not accused of committing any violence. This completely misses the point: heroin and fentanyl

are incredibly dangerous substances that claim more lives each year than homicides. In 2018, the

most recent year for finalized CDC data, more than 67,000 people died of drug overdoses.3 This

is more than 4 times the number of homicides from that year, 16,214.4 According to the CDC, the

increased overdose deaths in recent years, as compared to historical totals, is driven by synthetic

opioids, such as fentanyl, which Alexander supplied along with heroin for public consumption.5


3 https://www.cdc.gov/drugoverdose/data/statedeaths.html
4 Uniform Crime Reports, FBI, Table 1, https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-
u.s.-2018/topic-pages/tables/table-1 .
5 Drug Overdose Deaths in the United States, 1999-2017 at 4,
https://www.cdc.gov/nchs/data/databriefs/db329-h.pdf .
                                                7
            Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 8 of 13



This makes sense. Depending on its composition, fentanyl is about 50 times more powerful than

heroin.6 Sadly, the trend in Maryland is as or more stark: 2,143 people died of opioid overdoses

in the state in 2018, with 1,888 of that total due to fentanyl and 830 further due to heroin. This is

compared with only 263 non-opioid deaths.7

           Alexander was caught by the DEA selling deadly drugs on the streets, following a

conviction for doing the same in this Court. What makes it worse is that Alexander was given

another chance in the form of employment with Safe Streets. He was supposed to assist in the

City’s efforts to reduce crime. Instead, he committed more crimes. And he used his association

with Safe Streets to attempt to shield himself: by twice telling police about his role at Safe Streets

to attempt to avoid detection. Alexander even claimed that the dangerous and deadly drugs he had

just purchased from Crosby, that he intended to process and provide to his distributors to be sold

to the public, were obtained by him to try to help make Baltimore safer through his role with Safe

Streets.

           Alexander’s conduct was dangerous. He was obtaining hundreds of grams of fentanyl and

heroin from Crosby for sale at his drug shop.

                  B.     Weight of the Evidence

           As detailed above, the weight of the evidence against the defendant is very strong. The

DEA conducted an exhaustive and thorough investigation that included surveillance, tracking

warrants, wiretaps, and drug seizures. The defense motion acknowledges that the weight of the

evidence is strong. Motion at 3-4.


6 Drugs of Abuse, A DEA Resource Guide 2017 Edition at 40
https://www.dea.gov/sites/default/files/sites/getsmartaboutdrugs.com/files/publications/DoA_20
17Ed_Updated_6.16.17.pdf#page=40 .
7 Maryland Department of Health, Unintentional Drug and Alcohol-Related Intoxication Deaths
in Maryland, 2018,
https://bha.health.maryland.gov/Documents/Annual_2018_Drug_Intox_Report.pdf .
                                                  8
           Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 9 of 13



                  C.    History and Characteristics of the Person

       The defendant is a repeated drug offender who received a 240 month sentence from this

Court and responded by re-offending with the same crime of conspiracy to distribute deadly

opioids. The defense motion notes that Alexander was employed at the time of arrest. But

Alexander used his employment and association with the local government as a shield to protect

his criminal conduct. Alexander’s employment cannot be counted in his favor.

                  D.    The Nature and Seriousness of the Danger to the Community in the
                        Event of the Defendant’s Release.

       The defendant is a repeat offender. As detailed above, fentanyl and heroin are our nation’s

and state’s most deadly drugs. Alexander’s release to the community would pose an unacceptable

risk of danger.

    III.          The Defendant Cannot Meet His Burden to Show that Temporary Release is
                  “Necessary” Under 18 U.S.C. §3142(i).

       The Defendant’s obesity and heart condition do not supply him with a sufficient basis for

“necessary” relief in the form of “temporary release” under 18 U.S.C. § 3142(i). The Defendant

bears the burden of showing that temporary release is necessary under this section. See United

States v. Dupree, 833 F. Supp. 2d 241 (E.D.N.Y. 2011); United States v. Stephens, No. 15-cr-95,

2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020). Evaluating a motion under § 3142(i) requires

considering “the severity of the risk that the COVID-19 virus poses to the Defendant, given his

existing medical conditions and the current COVID-19 situation at the facility where he is being

held, and whether that risk, balanced against the other Bail Reform factors, rises to the level of a

‘compelling reason’ for temporary release.” United States v. Creek, CCB-19-36, App. No. 20-

4251, ECF 18 at *1 (4th Cir. Apr. 15, 2020).




                                                 9
        Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 10 of 13



       Judges in this district have denied requests for temporary release under § 3142(i) based on

the COVID-19 pandemic, including for defendants housed at CDF, as the Defendant is.8

       For example, in United States v. Green, CCB-19-0539 (D. Md. Apr. 15, 2020) (Order by

Judge Coulson), the court addressed a § 3142(i) temporary-release request by an inmate at the

Central Detention Facility in D.C. (CTF) who had “underlying health conditions of asthma, high

blood pressure and chronic obstructive pulmonary disease[,] putting him at particular risk for

complications should he contract [COVID-19].” Id. at 2. The court found that notwithstanding

the defendant’s underlying health conditions, the other factors weighed against release. First, the

original reasons for detention were “strongly in the Government’s favor.” Second, the defendant’s

poor performance on community supervision in the past raised concerns “not only that he would

comply with release conditions, but also that he would comply with advice from public officials

and public health experts regarding COVID-19 precautionary measures.” Id. at 6. Finally, the

court found that the family members whom the defendant proposed as third-party custodians were

not “appropriate person[s]” within the meaning of § 3142(i) who could ensure the defendant’s

compliance with conditions of release. Id. at 6–7.9



8 See United States v. Brown, No. CCB-19-576, 2020 WL 1554059 (D. Md. Apr. 1, 2020) (Order
by Judge Copperthite) (finding that § 3142(i) “relates to temporary release to the U.S. Marshals or
other authority for situations such as funeral attendance or other limited specific reasons, not the
pandemic outbreak of COVID-19”); United States v. Moran, No. SAG-19-0585, 2020 WL
1663366 (D. Md. Apr. 3, 2020) (Order by Judge Copperthite) (“It is this Court’s position that
3142(i) is reserved for very limited purposes such as funeral attendance or other law enforcement
(USMS) supervised activity, not release during a pandemic.”); United States v. Parker, TDC-18-
344 (D. Md.), ECF No. 478 (Order by Magistrate Judge Simms) (denying motion for pretrial
release by a detainee who “suffered an aneurysm (in the past), had prostate cancer (now in
remission), and presently suffers from diabetes, the latter two conditions having compromised his
immune system and/or put him at a higher risk of an inability to fight infection”); Gallager, SAG-
19-479 (D. Md. May 22, 2020) (Gallagher, J.) (denying release under § 3142(i) for defendant
detained at CDF).
9 Courts in other districts have agreed that generalized claims about COVID-19—whether
centered on the risk of becoming ill from the disease, or unavoidable disruptions in access to
                                                10
        Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 11 of 13



       Here even assuming the Defendant’s weight and heart condition place him at an increased

risk of complications from a COVID-19 infection, all other required considerations cut against the

defendant. The evidence is very strong. The defendant’s crimes were incredibly serious and

dangerous. The defendant has a lengthy criminal history of the same types of conduct. And,

perhaps most importantly, the defendant’s release would pose an unacceptable risk of

nonappearance and an unacceptable risk that he would engage in more offending in the form of

selling deadly drugs for public consumption. Moreover, the Defendant’s willingness to flout the

law, and abuse his position of trust with Safe Streets, demonstrates an increased risk. Nothing

about the defendant’s history and characteristics suggests he would follow applicable healthy and

safety guidance if he were released.



counsel during the pandemic—do not constitute compelling reasons justifying temporary release
under § 3142(i). See, e.g., United States v. Joshua White, No. 19-mj-00203 (DAR) (D.D.C. Apr.
2, 2020) (finding that COVID-19 outbreak in D.C. facility where defendant was housed was not a
“compelling reason” supporting release under § 3142(i) where defendant did “not claim to have
health conditions or other circumstances that make him particularly vulnerable to the virus,” and
cited only generalized risks that “apply to all incarcerated individuals”); United States v. Lee, No.
19-cr-298 (KBJ), 2020 WL 1541049 (D.D.C. Mar. 30, 2020) (“[T]his Court agrees with those
recent precedents that have rejected emergency motions for release of otherwise healthy and
potentially violent defendants based solely on the generalized risks that COVID-10 admittedly
creates for all members of our society.”); United States v. Chambers, No. 20-CR-135 (JMF), 2020
WL 1530746 (S.D.N.Y. Mar. 31, 2020) (finding that temporary release was not “necessary” for
the preparation of the defense where defendant’s pretrial conference was “not even scheduled for
another month”); United States v. Anderson, No. 19-CR-771 (S.D.N.Y. Mar. 27, 2020) (finding
that the risk of contracting COVID-19 was not a “compelling reason” justifying temporary release
under § 3142(i) where defendant was a “healthy 40-year-old man, with no unusual medical
conditions”); United States v. Clark, No. 19-40068, 2020 WL 1446895, at *3 (D. Kan. Mar. 25,
2020) (denying release based on individualized assessment of § 3142(g) risk factors, even though
defendant had diabetes, and finding that “a defendant should not be entitled to temporary release
under § 3142(i) based solely on” COVID-19 concerns); United States v. Cox, No. 2:19-cr-00271,
2020 WL 1491180, at *2 (D. Nev. Mar. 27, 2020) (rejecting request for temporary release under
§ 3142(i), finding that danger to the community outweighed risk presented by COVID-19 for 60-
year-old defendant with diabetes, and jail’s temporary suspension of in-person legal visits did not
render release necessary for preparation of the defense).


                                                 11
        Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 12 of 13



       Moreover, the hypothetical risk of infection with COVID-19 is not based on any

identifiable problem associated with Alexander’s current conditions of confinement. CDF has had

infections in the past, but the government is not aware of any current cases.

                                           Conclusion

       The Defendant must be detained pending trial. A presumption of detention applies, and

there exists no set of conditions that can reasonably assure the defendant’s appearance and protect

the community. And the Defendant cannot meet his burden of showing any term of temporary

release is necessary.



                                                     Respectfully submitted,

                                                     Robert K. Hur
                                                     United States Attorney

                                                     /s/
                                                     Daniel A. Loveland, Jr.
                                                     Matthew DellaBetta
                                                     Assistant United States Attorneys




                                                12
    Case 1:20-cr-00267-GLR Document 37 Filed 11/05/20 Page 13 of 13



                                     Appendix A

   United States v. Martin, PWG-19-140 (D. Md. Mar. 3, 2020), ECF 209 (Order by Judge
    Grimm).
   United States v. Blue, ELH-19-0286 (D. Md. Mar. 31, 2020), ECF 413 (Order by
    Magistrate Judge Gesner).
   United States v. Ashley, RDB-06-0034 (D. Md. Apr. 6, 2020), ECF 107 (Order by Judge
    Bennett).
   United States v. Jones, RDB-18-0339 (D. Md. Apr. 17, 2020), ECF 588 (Order by Judge
    Bennett).
   United States v. Gollahon, DKC-19-257 (D. Md), ECF 85 (Order by Magistrate Judge
    Copperthite).
   United States v. Hackett, GLR-18-0086 (D. Md), ECF 144 (Order by Judge Russell).
   United States v. Crosby, ELH-19-268 (D. Md), ECF 415 (Order by Magistrate Judge
    Copperthite).
   United State v. Gallagher, SAG-19-479 (D. Md.), ECF 14 (Order by Magistrate Judge
    Boardman).
   United States v. Anderson, ELH-19-302 (D. Md.), ECF 79 (Order by Judge Hollander).
   United States v. Hill, TDC-20-046 (D. Md.), ECF 144 (Order by Magistrate Judge
    Copperthite).
   United States v. Legard, PWG-19-0137 (D. Md.), ECF 520 (Order by Judge Grimm).
   United States v. Ellison, ELH-19-286 (D. Md.) , ECF 427 (Order by Judge Copperthite).
   United States v. Waller, GLR-19-86 (D. Md.), ECF 143 (Order by Judge Russell).
   United States v. Solomon, ELH-10-286 (D. Md.), ECF 454 (Order by Magistrate Judge
    Copperthite).
   United States v. Gallagher, SAG-19-479 (D. Md.), ECF 34 (Order by Judge Gallagher).
   United States v. Thompson, PWG-19-604 (D. Md.) (Order by Judge Coulson);
   United States v. Speed, CBD-20-1180 (D. Md.), ECF 21 (Order by Judge Hollander);
   United States v. Morris, ELH-19-286 (D. Md.), ECF 528 (Order by Judge Boardman);
   United States v. Fomukong, PWG-17-661 (D. Md.), ECF 220 (Order by Magistrate Judge
    DiGirolamo).
   United States v. Jones, ELH-19-280 (D. Md.), ECF 220 (Order by Magistrate Judge
    Coulson).
